Case 9:14-cv-81102-JIC Document 208-1 Entered on FLSD Docket 01/28/2019 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 14-81102-CTV-COHN/SELTZER

ADOBE SYSTEMS INCORPORATED,
a Delaware Corporation,

Plaintiff,
Vv.

BEA’S HIVE LLC, a Florida

Limited Liability Company;
FULFILLMENT SOLUTION

SERVICES, LLC, a Florida Limited
Liability Company; NEW EPIC MEDIA
LLC, a Florida Limited Liability Company,
SELACORP, LTD., a Nevada Corporation;
SUPREME GROWERS LLC, a Florida
Limited Liability Company; VEGALAB
LLC, a Delaware limited Liability Company;
STEVEN BLACKBURN, and individual,
DAVID SELAKOVIC, an individual, and
DOES 1-19, inclusive,

Defendants.

DECLARATION OF CHRISTOPHER Q, PHAM IN SUPPORT OF PLAINTIFF’S
MOTION REQUESTING PROCEEDINGS SUPPLEMENTARY AND DEBTOR
EXAMINATION

I, Christopher Q. Pham, declare as follows:

1 am the managing partner of Johnson & Pham, LLP, and am duly licensed to practice law
in the State of California. | am appearing pro hac vice and as co-counsel in this matter with local
counsel of the law firm Allen, Dyer, Doppelt & Gilchrist, P.A., counsel of record for
Plaintiff/Judgment Creditor ADOBE SYSTEMS INCORPORATED (“Creditor Adobe”). The

following is within my personal knowledge and if called upon as a witness, I could and would

 
Case 9:14-cv-81102-JIC Document 208-1 Entered on FLSD Docket 01/28/2019 Page 2 of 4

competently testify thereto.

1. On December 10, 2018, for the matter titled Adobe Systems Incorporated v. Bea’s
Hive, LLC, et al., Case No. 9:14-cv-81102-JIC, in United States Southern District of Florida, the
Honorable James I. Cohn entered a Consent Final Judgment (ECF #207) against
Defendants/Judgment Debtors DAVID SELAKOVIC (“Debtor Selakovic”) and SELACORP,
LTD. (“Debtor Selacorp”) (collectively “Judgment Debtors”) for the amount of One Million Eight
Hundred Thousand Dollars ($1,800,000.00), jointly and severally, on Creditor Adobe’s First
Amended Complaint for Damages asserting claims of trademark infringement arising under 15
U.S.C. § 1114; trademark infringement arising under 15 U.S.C. § 1125(a); dilution and tarnishment
arising under 15 U.S.C. § 1125(c); contributory trademark infringement arising under 15 U.S.C.
§§ 1114, 1125(a) and common law; copyright infringement under 17 U.S.C. § 501(a); contributory
copyright infringement under 17 U.S.C. § 501(a) and common law; trademark infringement under
Florida common law; unfair competition under Florida common law; and deceptive and unfair
trade practices under Fla. Stat. § 501.204(1).

2. The valid Consent Final Judgment against Judgment Debtors was pursuant to the

 

parties’ stipulation for entry of a consent final judgment against Judgment Debtors (ECF #206,
206-1, 206-2) where the parties “hereby stipulate and agree to entry of the [Proposed] Consent
Final Judgment against Defendants in the form and content as set forth in the form filed
concurrently herewith,” which is the entered Consent Final Judgment.

3. The Consent Final Judgment holds Judgment Debtors liable for the judgment
amount of $1,800,000.00, of which to date has not been satisfied. Execution on the Consent Final
Judgment is valid against Judgment Debtors because it has not been satisfied and remains
outstanding. Creditor Adobe reserves the right to recover all accrued costs and interests pursuant
to its efforts towards satisfaction of the Consent Final Judgment. Accordingly, Creditor Adobe is

entitled to the requested proceedings supplementary.

fff

 

ffi
Case 9:14-cv-81102-JIC Document 208-1 Entered on FLSD Docket 01/28/2019 Page 3 of 4

4, Judgment Debtors and their counsel have assented to attend a debtor’s examination.
5, Creditor Adobe requires the production of financial documents and other
information to be produced prior to the anticipated examination to include, but is not limited to:
a, All driver’s licenses.
b. Social Security Card.
c. Marriage license.

d. Credit cards.

€. All cash, precious metals such as gold, silver, or platinum.

f Employment and paycheck stubs or proof of income.

g. All income from any source.

h, All personal and business bank accounts, with unredacted statements for the

period of 2018 for identification of account numbers, address, and contact

information.
i. All life insurance payouts.
j. All investments, including but not limited to stocks, bonds, ETFs, mutual

funds, real property, or businesses, with unredacted statements or
agreements for confirmation of ownership, account numbers, address(es),
and contact information.

k, All deeds or trusts to all real property.

 

1. All titles to automobiles, recreational vehicle, boats, planes, etc.
m, All personal property including but not limited to watches, electronics, or
jewelry purchased for over $1,000.00.
n. All articles of incorporation for all businesses owned or has an interest in,
0. All business licenses.
fff
Tif

 
Case 9:14-cv-81102-JIC Document 208-1 Entered on FLSD Docket 01/28/2019 Page 4 of 4

6. Creditor Adobe reserves the right to recover all accrued costs and interests
pursuant to its efforts towards satisfaction of the Consent Final Judgment.

I declare under penalty of perjury that the foregoing is true and correct. Executed this 28"

LL

Christopher Q. Pham, Esq.

day of January, 2019.

Respectfully Submitted.
